Hill, J.
This ease was submitted to the trial judge for decision without the intervention of a jury. He found in favor of the plaintiff. From his judgment set out in the statement of facts it appears that the general demurrer to the petition was abandoned. The special demurrer was abandoned except as to grounds 3 and 4, alleging misjoinder of parties defendant. The judge held that inasmuch as the petition and the amendment sought to enforce collection of the amount set out in the warrants by special taxes, and not by a money judgment against Butts County, the grounds of the special demurrer were without merit. There was no error in so ruling. The principle involved in the petition and the general demurrer being substantially the same as in the case of Maddox v. Anchor Duck Mills, 167 Ga. 695 (supra), there was left for decision by the judge only the question whether the evidence was sufficient to authorize a finding for the plaintiff. From an examination we hold that the finding was authorized by the evidence. See Anchor Duck Mills v. Maddox, 171 Ga. 495 (156 5. E. 192).

Judgment affirmed.


All the Justices concur, except Becle, P. J., absent for providential cause.